Matter of Alford (Commissioner of Labor) (2017 NY Slip Op 06502)





Matter of Alford (Commissioner of Labor)


2017 NY Slip Op 06502


Decided on September 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 14, 2017

524633

[*1]In the Matter of the Claim of LESIA C. ALFORD, Appellant.
COMMISSIONER OF LABOR, Respondent.

Calendar Date: August 7, 2017

Before: Egan Jr., J.P., Rose, Clark, Aarons and Pritzker, JJ.


Lesia C. Alford, Guilderland, appellant pro se.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 2016, which dismissed claimant's appeal from a decision of the Administrative Law Judge as untimely.
By decision filed June 30, 2015, an Administrative Law Judge (hereinafter ALJ) modified the initial decision of the Department of Labor — which found claimant eligible to receive unemployment insurance benefits — to reflect claimant's unavailability for employment on certain dates and continued the initial decision in effect. Thereafter, by decision filed March 24, 2016, the ALJ denied claimant's application to reopen and reconsider its prior decision. Claimant did not appeal the March 24, 2016 ALJ decision to the Unemployment Insurance Appeal Board until May 1, 2016. The Board, by decision filed May 6, 2016, dismissed the appeal as untimely as claimant did not set forth a reasonable excuse for the delay. Claimant's subsequent application for reopening and reconsideration was denied. Claimant appeals from the Board's May 6, 2016 decision.
We affirm. "Labor Law § 621 (1) provides that an appeal to the Board from a decision of an ALJ must be made within 20 days of the mailing or personal delivery of the decision, and this time requirement is strictly construed" (Matter of Davis [Commissioner of Labor], 144 AD3d 1307, 1307 [2016] [internal quotation marks and citations omitted]). Claimant did not appeal to the Board within the statutory time period nor did she offer any excuse for the delay. As such, the Board's decision will not be disturbed (see Matter of Paladino [Commissioner of Labor], 140 AD3d 1496, 1496-1497 [2016]; Matter of Padilla [Commissioner of Labor], 136 AD3d 1080, 1080-1081 [2016]).
Egan Jr., J.P., Rose, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.